Exhibit 99.1 December 11, 2007 Mr. Joseph D. Rupp Chairman, President and Chief Executive Officer Olin Corporation 190 Carondelet Plaza – Suite 1530 Clayton, MO 63105 Re: Decision Not to Seek Re-election to Board of Directors Dear Mr. Rupp, This letter confirms my oral discussion with you on December 11, 2007 during which I informed you of my decision not to stand for re-election to Olin’s Board of Directors when my term expires on April 24, 2008, due to my heavy commitments in China.Accordingly, I shall resign as a Director and as a member of the Compensation Committee and Directors and Corporate Governance Committee of Olin Corporation effective on April 24, 2008. Thank you. Very truly yours, /s/ Virginia A. Kamsky Virginia A. Kamsky
